Case 3:17-cv-04827-BRM-LHG Document 108 Filed 05/27/20 Page 1 of 1 PageID: 3636




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
 ________________________________
                                     :
 ROY HOROWITZ,                       :  CIVIL ACTION NO. 17-4827
 KATHERINE SEAMAN,                   :
             and                     :
 KATHLEEN SWEENEY,                   :
                                     :
                         Plaintiffs, :
                                     :
             v.                      :
                                     :
 AT&T, INC.,                         :
 AT&T CORP.,                         :
 AT&T SERVICES, INC.,                :
             and                     :
 AT&T MOBILITY SERVICES, LLC,        :
                                     :
                         Defendants. :
 ____________________________________

                                     JOINT STIPULATION

        It is hereby stipulated, by and between the undersigned Counsel, that the caption of this

 matter shall be amended to reflect Katherine Seaman as the only named Plaintiff in this action.

 Respectfully Submitted,

  /s/ Daniel S. Orlow                              /s/ Kenneth W. Gage
  CONSOLE MATTIACCI LAW, LLC                       PAUL HASTINGS, LLP
  Daniel S. Orlow, Esquire                         Kenneth W. Gage, Esq.
  1525 Locust Street, 9th Floor                    200 Park Avenue
  Philadelphia, PA 19102                           New York, NY 10166
  (215) 545-767                                    (212) 318-6046
  Attorneys for Plaintiff                          Attorneys for Defendants

  May 27, 2020                                     May 27, 2020



  IT IS SO ORDERED

          5/27/2020
  Date:____________                                ______________________________
                                                    ____
                                                      _______
                                                           _ _______________
                                                     SDJ
                                                   U.S.D.J.
